Exhibit EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT dated as of May 17, 1999 by and between VAIL ASSOCIATES INC., a Colorado corporation (“VA”) and John McD. Garnsey (hereinafter referred to as “Executive”). RECITALS 1.VA desires to employ Executive to render services to it for the period and upon the terms and conditions provided for in this Agreement; and 2.Executive wishes to serve in the employ of VA for its benefit for the period and upon the terms and conditions provided for in this Agreement. COVENANTS NOW, THEREFORE, the parties hereto agree as follows: 1.Employment. (a)VA hereby employs Executive to serve as Senior Vice President & Chief Operating Officer - Beaver Creek on the terms and conditions set forth herein.Insuch capacity, Executive shall have the responsibilities normally associated with such position, including those generally described on Exhibit A attached hereto, subject to the supervision and control of the President (the "President"), the Board of Directors (the "Board") and chief executive officer (the "CEO") of Vail Resorts, Inc., a Delaware corporation, the sole indirect shareholder of VA. (b)Executive accepts employment by VA and agrees that, during the term of his employment, he will devote substantially all his time during normal business hours and best efforts to the performance of his duties hereunder, which duties shall be performed in an efficient and competent manner and to the best of his ability.Executive further agrees that, during the term of this Agreement, he will not, without the prior written consent of the President, directly or indirectly engage in any manner in any business or other endeavor, either as an owner, employee, officer, director, independent contractor, agent, partner, advisor, or in any other capacity calling for the rendition of his personal services.This restriction will not preclude Executive from having passive investments, and devoting reasonable time to the supervision thereof (so long as such does not create a conflict of interest or interfere with Executive's obligations hereunder), in any business or enterprise which is not in competition with any business or enterprise of VA or any of its subsidiaries or affiliates (collectively, the "Companies"). Notwithstanding the foregoing, Executive shall be entitled to retain interests and/or positions with the business(s)/enterprise(s) listed on Exhibit B, attached hereto, which interests/positions shall not be deemed competitive with the Companies. 2.Compensation. For all services rendered by Executive to or on behalf of the Companies, VA shall provide to Executive, subject to any and all withholdings and deductions required by law, the following: (a)Base Salary.Executive shall receive regular compensation at the initial rate of Two Hundred Twenty-Five Thousand Dollars ($225,000.00) per year (the "Base Salary"), which Base Salary shall be adjusted effective October 1, 1999 to Two. Hundred Thirty-Five Thousand Dollars ($235,000.00), payable in accordance with the normal payroll practices of VA.Executive's Base Salary shall be reviewed annually by the President, the CEO and the Board; Executive's initial review shall occur on or before September 30, 2000.Any increases or decreases in such Base Salary shall be at the discretion of the President, the CEO and the Board, and Executive acknowledges that the President, the CEO and the Board are not obligated to make any increases.Executive’s Base Salary shall not be lowered from the initial Base Salary set forth above during the term of this Agreement without his written consent. (b)Bonuses, Stock Options.
